Title: From Thomas Jefferson to Martha Jefferson Randolph, 3 December 1804
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                  
                     My dearest Martha 
                     
                     Washington Dec. 3. 04.
                  
                  Taking for granted that mr Randolph writes to you regularly and much engaged by business & company myself, I have been more remiss. we are all well here, and our accounts from Eppington are favorable, & particularly that our dear little one there has two teeth. Francis is in remarkeable health: and I hope the objects of our affections with you are equally so. I send you some magazines which may amuse you & them. I have some poetry for Anne, but I reserve it for my answer to her first letter. Congress has scarcely any thing to employ them, and complain that the place is remarkably dull. very few ladies have come on this winter, & we have lost Madmes. Yrujo, Pichon, Merry, and Law. the theatre fails too for want of actors. you are happy to need none of these aids to get rid of your time, and certainly they are poor substitutes for the sublime enjoiment of the affections of our children and of our cares for them. mr Burwell being a member of the Virginia legislature has left us to attend it, and mr Isaac Coles remains with me during his absence.—being this moment called off, I must here conclude with my kisses to all the dear children, and my tenderest & unalterable love to you.
                  
                     Th: Jefferson 
                     
                  
               